TYLER, P. J.
Appellant was accused, upon information by the district attorney of Marin County, with the crime of felony, to wit: escaping from state prison while undergoing a sentence of ten years’ imprisonment in the state prison at San Quentin under and by virtue of a judgment of the superior court of the county of Lassen.
He was tried and found guilty and this is an appeal from the judgment of conviction.
*801The same points are urged as grounds for reversal that were considered in the case of People v. Conson, ante, p. 509 [237 Pac. 799].
Upon the authority of that case the judgment appealed from is affirmed.
Knight, J., and Cashin, J., concurred.